DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1, 3-8, 10, 12-17 and 19-20 are pending. Claims 2, 9, 11 and 18 are canceled. Claims 1, 3, 6, 10, 12, and 15 are currently amended.
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejection previously set forth in the Non-Final Office Action mailed on 01/21/2022.  

Allowable Subject Matter
Claims 1, 3-8, 10, 12-17 and 19-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: After further search and consideration, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Fung (US Pub No. 2021/0021415) discloses a communication system using a random code as an encryption code. A first terminal transfers a request to the second terminal for providing a random code (rKey). The random code is used to encrypt commands in the proceeding communication process instead of using a master key (mKey) so as to avoid that the master key (mKey) is captured. The safety in data transmission is promoted greatly. In practical use, the encryption way can be used to a door access system which includes a mobile phone, a card reader, a door access controller, and a server program (such as ACX server program). The communication system using a random code as an encryption code assures that the communications between these devices are highly safe (Fung, Abstract), Roskind (US Patent No. 10,445,136) discloses  the generation and use of a request-specific nonce to coordinate the randomized selection of subrequests stemming from a top-level request to a system. The method includes receiving, but a subsystem of the system, a subrequest that is generated in response to the receipt of a top-level request to the system. The subsystem then determines a nonce that comprises a pseudorandom value that is consistent for all subrequests stemming from the top-level request. The subsystem may use the nonce to make a variety of processing decisions for the subrequests. In one embodiment, the nonce is used to determine which subrequests should be throttled. In another embodiment, the nonce is used to determine whether trace data should be collected for received subrequests. The nonce allows different subsystems to coordinate their processing decisions based on a randomized but consistent prioritization of the top-level request. (Roskind, Abstract), Bo et al. (us Pub no. 2004/0098748) discloses  a first step S100 locks the data link buffer 28, and forbids simultaneous access thereto. A step S101 following the step S100 remembers the present inserting position and its index. A step S102 subsequent to the step S101 gets the node pointer for insertion. (Bo, page 13, paragraph 0177 and page 14, paragraph 0188), Sarkar et al. (US Patent No. 8,249,611) discloses determine whether to accept access requests from access terminals (ATs). The base station operates to accept access requests from ATs when the ATs are within the distance defined by the value of the access search window  and in response to receiving an access request message from the access terminal, instruct the access terminal to stop sending access requests to the base station for a specified period of time when (i) the access terminal is within the distance defined by the value of second access search window size (Sarkar, Abstract and claim 11) and Parker, II (US Pub No. 2014/0109184) discloses authenticating users and devices on a computing network is disclosed. The method includes authenticating a user and a user's device with a computing network based upon received authentication data from the user's device. A session-associated security code having an end-of-session expiration and a task-associated security code having an end-of-task expiration are required for executing task-based requests over the network. The task-based request required to be transmitted in a predefined protocol. In operation, the computing network receives a computing task request for a user's device as a string having a predetermined sequence commensurate with the predefined protocol. The computing network executes the computing task. The method further includes terminating the task-associated security code upon concluding the executing, generating a second task-associated security code and a second session-associated security code based upon usage metrics. (Parker, Abstract), however, the prior taken alone or in combination does not teach or suggest “after receiving the request for accessing the network from the terminal device, starting a network access processing task according to the request for accessing the network, generating a lock frame corresponding to the terminal device, and forbidding receiving any request for accessing the network from another terminal device during the network access processing task being 20executed; and transmitting the lock frame to the terminal device” (as recited in claims 1 and 10), and “wherein encrypting interactive data with the random encryption code comprises:  30encrypting interactive data with the random encryption code according to 26FI-200685-02US a preset format, the preset format comprises a gateway identifier bit, a password bit, a terminal identifier bit and a data bit; and encrypting interactive data in the data bit with the random encryption code to obtain encrypted interactive data” (as recited in claims 6 and 15), in combination with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437